
	

115 S2487 IS: Agriculture Data Act of 2018
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d  Session
		S. 2487
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2018
			Ms. Klobuchar (for herself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to authorize the Secretary of Agriculture to provide certain
			 data on conservation practices, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Agriculture Data Act of 2018.
 2.Data on conservation practicesSubtitle E of title XII of the Food Security Act of 1985 (16 U.S.C. 3841 et seq.) is amended by adding at the end the following:
			
				1247.Data on conservation practices
 (a)PurposeThe purpose of this section is to increase the knowledge of how covered conservation practices or suites of covered conservation practices impact farm and ranch profitability (such as crop yields, soil health, and other risk-reducing factors) by using an appropriate collection, review, and analysis of data.
 (b)DefinitionsIn this section: (1)Covered conservation practice The term covered conservation practice means a specific conservation practice or enhancement that is designed to protect soil health, farm and ranch productivity, or both (including the protection of wildlife habitat) while maintaining or enhancing crop yields in an economically sustainable manner (including such a conservation practice or enhancement that is supported by the Department or used independently by a producer), as determined by the Secretary.
 (2)DepartmentThe term Department means the Department of Agriculture. (c)Data collection, review, analysis, and technical assistance The Secretary, acting through the one or more applicable Under Secretaries that head mission areas relating to farm and ranch productivity and conservation, in coordination with the Chief Economist and the Under Secretary for Research, Education, and Economics, shall carry out the following activities:
 (1)Not less frequently than once each year, review, and publish a summary of, existing research of the Department, institutions of higher education, and other organizations relating to the impacts of covered conservation practices on enhancing crop yields, soil health, and otherwise reducing risk and improving farm and ranch profitability.
 (2)Identify currently collected data relating to the impacts of covered conservation practices on enhancing crop yields, soil health, and otherwise reducing risk and improving farm and ranch profitability generated or collected by the Department, including the Farm Service Agency, the Risk Management Agency, the Natural Resources Conservation Service, the National Agricultural Statistics Service, the Economic Research Service, the Forest Service, and any other relevant agency, as determined by the Secretary.
 (3)Collect any additional producer data, baseline data, or other data relating to the impacts of covered conservation practices on enhancing crop yields, soil health, and otherwise reducing risk and improving farm and ranch profitability necessary to achieve the purpose described in subsection (a).
 (4)Ensure that producer data identified or collected under paragraph (2) or (3), respectively, are collected in a compatible format at the field- and farm-level and in a manner that places the lowest practicable burden on producers and improves the interoperability of the data collected by the Department for the purposes of this section and optimizes the interoperability to the extent practicable with conservation practice-related data generated by other organizations and other activities of the Department.
 (5)Establish procedures for producers to voluntarily elect to be contacted to participate in or submit additional research and to provide supplemental data that may be useful in analyzing the impacts of covered conservation practices on enhancing crop yields, soil health, and otherwise reducing risk and improving farm and ranch profitability.
 (6)Integrate and analyze the data identified or collected under this subsection to consider the impacts of covered conservation practices on enhancing crop yields, soil health, and otherwise improving farm and ranch profitability.
 (7)To the extent practicable, integrate, collate, and link data identified in this subsection with other external data sources that include crop yields, soil health, and conservation practices.
 (8)Establish a conservation and farm productivity data warehouse in order to make the results of the data collection and analysis under this subsection available to academic institutions and researchers determined appropriate by the Secretary under subsection (d)(1).
 (9)Widely disseminate the research, analyzed data, and other information obtained through carrying out this section that demonstrates the impacts of covered conservation practices on enhancing crop yields, soil health, and otherwise reducing risk and improving farm and ranch profitability in a manner that makes it easily used and implemented by producers and other stakeholders.
						(d)Collaboration with research academic institutions or researchers
 (1)In generalTo carry out this section, the Secretary may enter into one or more agreements with one or more academic institutions or researchers determined appropriate by the Secretary—
 (A)to provide technical assistance, expertise, and technology infrastructure, as needed, to develop the data warehouse established under subsection (c)(8);
 (B)to provide to those academic institutions and researchers access to data collected in carrying out this section; and
 (C)to establish procedures for producers to voluntarily elect to be contacted to participate in or submit additional research and to provide supplemental data that may be useful in analyzing the impacts of covered conservation practices on enhancing crop yields, soil health, and otherwise reducing risk and improving farm and ranch profitability.
							(2)Procedures to protect integrity and confidentiality
 (A)In generalBefore providing access to any data under paragraph (1), the Secretary shall establish procedures to protect the integrity and confidentiality of proprietary producer data.
 (B)RequirementsProcedures under subparagraph (A) shall provide appropriate private protections to the producer data, including—
 (i)prohibiting the sale of any individual producer data; and (ii)requiring any published research to release only aggregated data.
								(e)Producer tools
 (1)In generalNot later than 3 years after the date of enactment of this section, the Secretary shall provide technical assistance, including through internet-based tools, based on the analysis conducted in carrying out this section and other sources of relevant data, to assist producers in improving sustainable production practices that increase yields and enhance environmental outcomes.
 (2)Internet-based toolsInternet-based tools described in paragraph (1) shall provide to producers, to the maximum extent practicable—
 (A)confidential data specific to each farm or ranch of the producer; and (B)general data relating to the impacts of covered conservation practices on enhancing crop yields, soil health, and otherwise reducing risk and improving farm and ranch profitability.
 (f)Effect on privacy protection lawsNothing in this section affects the applicability to this section of— (1)section 1770;
 (2)section 1619 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8791); (3)section 502(c) of the Federal Crop Insurance Act (7 U.S.C. 1502(c));
 (4)section 552a of title 5, United States Code; or (5)any other applicable privacy law that protects personally identifiable information of producers.
 (g)ReportingNot later than 1 year after the date of enactment of this section, and each year thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes—
 (1)a summary of the analysis conducted under this section; (2)the number and regions of producers that voluntarily submitted information under subsections (c)(5) and (d)(1)(C);
 (3)a description of any additional or new activities planned to be conducted under this section in the next fiscal year, including—
 (A)research relating to any additional conservation practices; (B)any new types of data to be collected;
 (C)any improved or streamlined data collection efforts associated with this section; and (D)any new research projects; and
 (4)in the case of the first two reports submitted under this subsection, a description of the current status of the implementation of activities under subsection (c)..
		
